ANSTEAD, Judge,
concurring specially.
I agree with the majority that the trial court’s decision should be affirmed on the authority of Willage v. Law Offices of Wallace and Breslow, P.A., 415 So.2d 767 (Fla. 3d DCA 1982). That case stands for the proposition that expert testimony may be necessary in a legal malpractice action to establish an appropriate standard of care and the violation thereof by the defendant’s attorney. I agree that, under the facts of this case, Willage, controls. I would not rely on Diaz v. Piquette.